444 S.E.2d 636 (1994)
115 N.C. App. 349
William L. FLOWERS and Wife, Elizabeth R. Flowers; Walter L. Flowers and Wife, Susan L. Flowers, Plaintiffs,
v.
BLACKBEARD SAILING CLUB, LTD., A North Carolina Corporation, Defendant.
No. 933SC749.
Court of Appeals of North Carolina.
June 21, 1994.
*637 Ward, Ward, Willey & Ward by A.D. Ward, New Bern, for plaintiff appellants.
Ward and Smith, P.A. by I. Clark Wright, Jr., New Bern, for defendant appellee.
ARNOLD, Chief Judge.
The location of the riparian boundary line between plaintiffs' property and defendant's property is crucial in plaintiffs' trespass action. The location of that boundary was settled by the DCM as part of the permitting process. By asserting the present trespass action plaintiffs collaterally attack the DCM's decision and seek to have the superior court realign the riparian boundary in accordance with their alleged boundary line. Without that realignment no part of defendant's pier intrudes into plaintiffs' riparian access area, and consequently there is no trespass. We agree with the superior court that it lacked jurisdiction to define a new boundary line when plaintiffs did not exhaust their remedies before the Coastal Resources Commission.
Regulations governing permit application are designed to protect the public's right to use navigable waters, and this protection specifically extends to property owners adjacent to proposed development cites. Pursuant to those regulations applicants are required to attach maps and workplat drawings of the proposed development along with proof that adjacent property owners received copies of the application for the proposed development. 15A N.C. Admin. Code § 07J.0203 and 15A N.C. Admin. Code § 07J.0204(b)(5). The record, which contains the DCM file, reflects defendant's compliance with these regulations. The record also reflects that plaintiffs received notice of the proposed development and were aware of the proposed riparian boundary line between the two riparian access areas.
15A N.C. Admin. Code § 07H.0208(b)(6)(E) provides detailed guidance on the manner in which the riparian boundary between two properties is established.
The line of division of areas of riparian access shall be established by drawing a *638 line along the channel or deep water in front of the properties, then drawing a line perpendicular to the line of the channel so that it intersects with the shore at the point the upland property line meets the water's edge.
This method of determining riparian boundaries was expressly approved in In re Mason, 78 N.C.App. 16, 28, 337 S.E.2d 99, 106 (1985), disc. review denied, 315 N.C. 588, 341 S.E.2d 27 (1986). This regulation also provides that any development must be set back fifteen feet from the riparian boundary. Id. Following this method, defendant drew a perpendicular line from the center of Upper Broad Creek to the parties' common property line and drew in the proposed pier fifteen feet back from that line. A DCM field investigation report shows that defendant's plan complied with the set-back requirement to the DCM's satisfaction. The report provides:
The proposed pier will be offset from [plaintiffs'] property line by at least 15' as the structure intersects the highground property. The applicant has, in the planning of the project, observed the CAMA 15' sideline setback requirement. This was determined by surveying a 90 [degree] angle from the center line of Upper Broad Creek....
Based upon this report and the other application materials, the DCM approved defendant's plans, including the riparian boundary, and issued the permit. Plaintiffs were provided a copy of the permit which, on its face, informed them they had twenty days to appeal the decision. The permit also informed plaintiffs that work on the project would not begin until any appeal was resolved.
Appeal from the permitting decision by a third party is pursuant to N.C. Gen.Stat. § 113A-121.1(b) (1989) which provides that
A person other than a permit applicant or the Secretary who is dissatisfied with a decision to deny or grant a minor or major development permit may file a petition for a contested case hearing only if the [Coastal Resources Commission] determines that a hearing is appropriate. A request for a determination of the appropriateness of a contested case hearing shall be made in writing and received by the Commission within 20 days after the disputed permit decision is made. A determination of the appropriateness of a contested case shall be made within 15 days after a request for a determination is received and shall be based on whether the person seeking to commence a contested case:
(1) Has alleged that the decision is contrary to a statute or rule;
(2) Is directly affected by the decision; and
(3) Has a substantial likelihood of prevailing in a contested case.
If the Commission determines a contested case is appropriate, the petition for a contested case shall be filed within 20 days after the Commission makes its determination. A determination that a person may not commence a contested case is a final agency decision and is subject to review under Article 4 of Chapter 150B of the General Statutes.
G.S. § 113A-123(a) then provides that any person directly affected by a decision or order of the Commission under this part may appeal to the superior court pursuant to the provisions of Chapter 150B. These statutes provided a direct and immediate route for plaintiffs to contest the location of the riparian boundary.
If a statute provides a means for superior court review, this is the exclusive means. Snow v. North Carolina Bd. of Architecture, 273 N.C. 559, 570-71, 160 S.E.2d 719, 727 (1968). So long as the statutory procedures provide effective judicial review of an agency action, courts will require a party to exhaust those remedies. See Porter v. North Carolina Dept. of Ins., 40 N.C.App. 376, 253 S.E.2d 44, disc. review denied, 297 N.C. 455, 256 S.E.2d 808 (1979). "This is especially true where a statute establishes, as here, a procedure whereby matters of regulation and control are first addressed by commissions or agencies particularly qualified for the purpose." Presnell v. Pell, 298 N.C. 715, 721, 260 S.E.2d 611, 615 (1979). The administrative body with expertise in the subject matter of the action should be given the first opportunity to correct any errors. Id. This *639 policy of judicial restraint has the status of a jurisdictional prerequisite when a party has effective administrative remedies. Id. at 722, 260 S.E.2d at 615.
Plaintiffs had effective administrative remedies at their disposal but did not resort to them. A myriad of CAMA regulations apply to the construction of piers. If defendant did not comply with these regulations or if the DCM improperly issued the permit, G.S. §§ 113A-121.1 and 123(a) provide the appropriate recourse to the CRC and superior court. If defendant did not correctly define the riparian boundary pursuant to regulation, it was within the CRC's power to correct that error. The CRC possesses the necessary expertise to discover and correct any errors on this issue and should have been given the first opportunity to review the boundary pursuant to G.S. § 113A-121.1. Because plaintiffs failed to pursue their administrative remedies the superior court lacked subject matter jurisdiction to review the location of the boundary. Because the location of the boundary is the only material issue in plaintiffs' action, the action was properly dismissed for lack of subject matter jurisdiction.
Plaintiffs make an argument on the propriety of the DCM's decision to issue a permit to defendant. This argument is irrelevant to plaintiffs' trespass action, and it is also one which should have first been addressed to the CRC pursuant to G.S. 113A-121.1. We therefore do not consider this argument.
Plaintiffs finally argue that the superior court erred by dismissing their complaint with prejudice. Defendant agrees with plaintiffs that the superior court could not dismiss the complaint with prejudice under N.C.R. Civ. P. 12(b)(6) if the court lacked subject matter jurisdiction over plaintiffs' claim. Because we affirm the dismissal based on lack of subject matter jurisdiction we vacate that part of the judgment dismissing the complaint with prejudice.
Affirmed in part.
Vacated in part.
GREENE and McCRODDEN, JJ., concur.